     Case 2:19-cv-05942-AB-AS Document 36 Filed 11/25/20 Page 1 of 1 Page ID #:8260



 1
 2
 3                                                                          JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT LEWIS, JR.,                    )     NO. CV 19-5942 AB (AS)
11                                         )
                       Petitioner,         )
12                                         )
                 v.                        )          JUDGMENT
13                                         )
     RONALD DAVIS, Warden,                 )
14                                         )
                       Respondent.         )
15                                         )
                                           )
16
17
           Pursuant    to    the   Order       Accepting   Findings,   Conclusions    and
18
     Recommendations of United States Magistrate Judge,
19
20
           IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
                 DATED:     November 25, 2020.
24
25
26
27                                             ANDRÉ BIROTTE, JR.
                                           UNITED STATES DISTRICT JUDGE
28
